Title: From George Washington to Elizabeth Willing Powel, 7 December 1798
From: Washington, George
To: Powel, Elizabeth Willing



My dear Madam,
Philadelphia 7th Decr 1798

The articles you had the goodness to send me this forenoon (when it was not in my power to acknowledge the receipt of them) came very safe, and I pray you again, to accept my thanks for the trouble I have given you in this business.
Enclosed are Seventy five dollars, which is the nearest my present means will enable me to approach $74 50/100 the cost of them.

Your letter to Mrs Law shall be safely delivered to her and I will endeavor to do the same by the Doll to Eliza.
For your kind and affectionate wishes, I feel a grateful sensibility, and reciprocate them with all the cordiality you could wish, being My dear Madam Your most Obedt & obliged Hble Servant

Go: Washington

